                Case 21-10538-SMG            Doc 6       Filed 01/21/21    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In. re:                                                          Case No.: 21-10538-SMG
INNOVATIVE SOFTWARE                                              Chapter 11
  SOLUTION, INC.

         Debtor-in-Possession.
                                                /

                      CHAPTER 11 CASE MANAGEMENT SUMMARY

       In compliance with Local Rule 2081-1(B), INNOVATIVE SOFTWARE SOLUTION,
INC. (the “Debtor-in-Possession”), files this Chapter 11 Case Management Summary and states:

         1.     Date of Order for Relief Under Chapter 11: January 21, 2021

         2.     Names, case numbers and dates of filing of related debtors: None

         3.     Description of Debtor’s business/employment: Copier wholesaler and repair.

         4.     Location(s) of Debtor’s operations and whether the business premises are leased or
owned:          1800 SW 15th Avenue, #125, Pompano Beach, FL 33069.

        5.      Reasons for filing Chapter 11: Due to the Covid-19 pandemic, schools have been
closed. The contracted schools have a combined 244 copiers in use. However, without school
in session, the revenues dropped as Debtor is paid on a per copy basis.

         6.     List of officers and directors, if applicable, and their salaries and benefits at the time
of filing and during the 1 year prior to filing:

                Natalie Frazier – President               Salary: $64,330.09
                Kashonda Burton – President               Salary: $26,500.00

        7.     Debtor’s fiscal or calendar year to date gross income and the Debtor’s gross income
for the calendar or fiscal year prior to the filing of this Petition:

                Gross revenues 2021:            $13,730.94
                Gross revenues 2020:            $1,249,561.21 (based on total deposits)




                                                     1
               Case 21-10538-SMG          Doc 6       Filed 01/21/21   Page 2 of 3




       8.      Amounts owed to various creditors:

               (a) Obligations owed to priority creditors, including priority tax obligations

                  Internal Revenue Service - unknown
                  Florida Department of Revenue - unknown

               (b) With respect to creditors holding secured claims, the name of and amounts
                   owed to such creditors and a description and estimated value of all collateral of
                   the Debtor securing their claims:

                  1. On Deck Capital – Owed: approx. $70,000.00 – Collateralized by all
                     assets, proceeds, accounts, general intangibles

               (c) Amount of unsecured claims:

                  Approximately $187,748.87+ (Ricoh claim amount is unknown at this time)

       9.      General description and approximate value of the Debtor’s assets:

               Value: $31,000+

               Bank accounts; copiers; toner; copier parts; vehicles; office furniture;
               computers; monitors; file cabinets

        10.     List of all insurance policies, the property covered under the policy, the name of
the insurer, the policy number, amount of coverage, whether the premium is current, the date the
next premium is due and date the policy expires:

               Scottsdale Insurance
               General Liability & Property Insurance Policy# CPS3254835
               Property Insurance Policy# (same as above)

       11.     Number of employees and amounts of wages owed as of petition date:

                3 employees – no wages owed


       12.     Status of Debtor’s payroll and sales tax obligations, if applicable. This does not
eliminate the obligation of Chapter 11 debtors (other than individuals not engaged in business) to
provide the more detailed payroll tax information required by Local Rule 2081-1(A):

               Up-to-date.


                                                  2
                 Case 21-10538-SMG         Doc 6       Filed 01/21/21   Page 3 of 3




         13.     Anticipated emergency relief to be requested within 14 days from the petition date:

                Expedited Cash Collateral and Adequate Protection; Motion to Reject Lease with
         Finalyson.



DEBTOR:                                                 ATTORNEY:
INNOVATIVE SOFTWARE                                     Van Horn Law Group, P.A.
 SOLUTION, INC.                                         330 N. Andrews Ave., Suite 450
                                                        Fort Lauderdale, Florida 33301
      /s/ Natalie Frazier                               (954) 765-3166
By:                                                     (954) 756-7103 (facsimile)
    Natalie Frazier
Its: President                                          /s/ Chad T. Van Horn, Esq.
                                                  By:
                                                        Chad T. Van Horn, Esq.
                                                        Florida Bar No. 64500
                                                        Email:Chad@cvhlawgroup.com




                                                   3
